PER CURIAM:
Uston failed adequately to rebut the facts contained in Hilton Casinos’ affidavit denying the allegations upon which Uston relied to establish in personam jurisdiction under the California long-arm statute. Therefore, dismissal by the district court was proper.- Taylor v. Portland Paramount Corp., 383 F.2d 634, 639 (9th Cir. 1967).
*1219The fact that Hilton Casinos’ parent corporation does business in California cannot in itself render the subsidiary amenable to service of process and subject to in person-am jurisdiction there. Cannon Mfg. Co. v. Cudahy Packing Co., 267 U.S. 333, 45 S.Ct. 250, 69 L.Ed. 634 (1925); Baird v. Day & Zimmerman, Inc., 390 F.Supp. 883 (S.D.N.Y.1974), aff'd without opinion, 510 F.2d 968 (2d Cir. 1975); Rivera v. New Jersey Bell Tel. Co., 340 F.Supp. 660 (E.D.N.Y.1972).
As there was no jurisdiction, there is no need for us to consider the alternative ground for dismissal orally stated by the district judge: whether Uston has stated a claim upon which relief can be granted.
AFFIRMED.